Citation Nr: 0022612	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-17 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for epilepsy.

2.  Entitlement to service connection a dental disorder, 
claimed as dental toxicity.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from July 1978 
to March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That rating decision denied, in 
part, service connection for epilepsy and a dental disorder.  

The case was previously before the Board in October 1999, 
when it was remanded for retrieval of VA medical records.  
Unfortunately, another remand is required.  


REMAND

The Board remanded this case October 1999 for retrieval of VA 
medical records and to consider the veteran's dental claim 
under the new regulations.  Subsequently, the RO adjudicated 
the issues on appeal as "new and material evidence to 
reopen."  However, this case is on active appeal and the 
issues involving service connection for epilepsy and a dental 
disorder have never become subject to final adjudication to 
warrant the veteran having to reopen his claims.  Also, the 
RO failed to obtain the veteran's VA medical records.  

In September 1998 the veteran submitted his substantive 
appeal, VA Form 9.  In this document he asserted that VA 
medical records exist which are related to his claim for 
service connection for epilepsy.  The RO must obtain these 
records.  
Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In June 1999, new regulations became effective with respect 
to service connection for dental conditions.  Compare, 
38 C.F.R. § 3.381 (1998) with 38 C.F.R. § 3.381 (1999).  The 
case must be remanded for the RO to consider the veteran's 
claim for service connection for a dental condition pursuant 
to these new regulations.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held also that a 
remand confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

The case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO will obtain the veteran's VA 
medical treatment records from the VA 
outpatient clinic Mobile, Alabama for the 
period of time from 1982 to present.  The 
RO should also obtain copies of the 
veteran's treatment records from any 
other VA medical facility where it 
becomes apparent that the veteran has 
obtained treatment.  All information 
obtained should be made part of the file. 

2.  Subsequently, after review of the VA 
medical treatment records, RO should 
determine if the veteran's claims are 
well grounded.  If the claims are well 
grounded and the RO determines that 
additional medical evidence is needed, 
then the appropriate VA examinations 
should be scheduled.  

3.  The RO should adjudicate the issue of 
entitlement to service connection for 
epilepsy.  

4.  The RO should adjudicate the issue of 
entitlement to service connection a 
dental disorder, claimed as dental 
toxicity.  The RO should give full 
consideration to the new regulations 
related to service connection for dental 
disorders.  38 C.F.R. § 3.381 (1999).  


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving the issues on 
appeal will be postponed until the remand action is 
completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 





	(CONTINUED ON NEXT PAGE)


Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




